



COURT OF APPEAL FOR ONTARIO

CITATION:

Xela Enterprises Ltd. v. Castillo, 2014 ONCA
    275

DATE: 20140407

DOCKET: M43431 (C58295)

Cronk, Gillese and Strathy JJ.A.

IN THE
    MATTER OF XELA ENTERPRISES LTD.,

AND IN
    THE MATTER OF 696096 ALBERTA LTD.

AND IN
    THE MATTER OF THE

ONTARIO
    BUSINESS CORPORATIONS ACT

BETWEEN

Xela
    Enterprises Ltd., Gabinvest S.A., Lisa S.A.,

Juan Arturo Gutiérrez, Juan Guillermo Gutiérrez

and
    696096 Alberta Inc.

Plaintiffs/Respondents

(Moving Parties)

and

Margarita
    Castillo, Roberto Ricardo Castillo,

Juan Luis Bosch Gutiérrez, Dionisio Gutiérrez
    Mayorga,

Juan Jose Gutiérrez Mayorga, Felipe Antonio
    Bosch Gutiérrez
,

Roberto Barillas Castillo,
Isabel Gutiérrez de
    Bosch,

La Braña, S.A., Multi-Inversiones, S.A.,
    Villamorey, S.A.

and Avicola Villalobos S.A.

Defendants/
Appellants

(
Responding Parties
)

Kevin Richard and Martin Mendelzon, for the respondents/moving
    parties

Katherine L. Kay and Ellen M. Snow, for the appellants/responding
    parties

Heard and released orally: April 3, 2014

On appeal from the order of Justice J.A. Thorburn of the
    Superior Court of Justice, dated January 20, 2014.

ENDORSEMENT

[1]

The respondents move to quash this appeal on the ground that the order
    sought to be appealed, the order of Thorburn J. of the Superior Court of Justice,
    dated January 20, 2014 (the Thorburn Order), is interlocutory, rather than
    final, in nature.  The Thorburn Order: (a) declared that personal service of
    the respondents fresh statement of claim had been effected on the four
    corporate appellants, and (b) validated service of the claim on the five
    individual appellants.

[2]

We agree that the Thorburn Order is an interlocutory order.

[3]

The Thorburn Order does not determine the real matters in dispute
    between the parties nor, as the appellants acknowledge, does it deprive the
    appellants of any substantive defence, including the right to challenge the
    jurisdiction of the Ontario courts over the matters at issue.  Although the Thorburn
    Order determined the issue raised on the motion below  the validity of the
    respondents efforts to effect service of their amended pleading  it did not
    address the merits of the underlying action or the
lis
between the
    parties.  Moreover, any defences that the appellants had before this action was
    commenced are still alive.  The Thorburn Order, therefore, is interlocutory in
    nature: see
Hendrickson v. Kallio
, [1932] O.R. 675, 4 D.L.R. 580 (C.A.);
Ball v. Donais
(1993), 13 O.R. (3d) 322, 64 O.A.C. 85 (C.A.);
Nantais
    v. Telectronics Proprietary (Canada) Ltd.
, [1996] O.J. No. 1220, 62
    A.C.W.S. (3d) 422 (C.A.).   See also
Satchidananthan v. Sivanesan
,
    2013 ONSC 7515 (Sup. Ct.).

[4]

It follows that the proper appeal route in respect of the Thorburn Order
    is to the Divisional Court, with leave, in accordance with s. 19(1)(b) of the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43 (the CJA).

[5]

The decision in
Buck Bros. Ltd. v. Frontenac Builders Ltd.
(1994), 19 O.R. (3d) 97, 117 D.L.R. (4th) 373 (C.A.) does not dictate a
    contrary conclusion.
Buck Bros.
involved a situation in which the
    challenged court order had the effect of terminating the proceeding then before
    the court.  That is not this case.

[6]

Accordingly, the motion is allowed and the appeal is quashed.

[7]

As we have said, this does not deprive the appellants of the right to
    appeal the Thorburn Order, in accordance with s. 19(1)(b) of the CJA and Rule
    62.02 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194.  In the
    particular circumstances of this case, it is appropriate to transfer this
    matter to the Divisional Court under s. 110 of the CJA so that the appellants
    can seek leave to appeal the Thorburn Order in that court, and we so order.

[8]

The respondents (the moving parties) are entitled to their costs of this
    motion, fixed in the total amount of $5,000, inclusive of disbursements and all
    applicable taxes.

E.A. Cronk J.A.

E.E. Gillese J.A.

G.R. Strathy J.A.


